         Case: 1:20-cv-00570 Document #: 90 Filed: 05/06/20 Page 1 of 3 PageID #:2504




                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    DISH NETWORK L.L.C.,

                   Plaintiff,                           No. 20 C 570

             v.                                         Judge Thomas M. Durkin

    COX MEDIA GROUP, LLC et al.,

                   Defendants.

                                            ORDER

       The Court has reviewed the May 4, 2020 status report, R. 88, and enters the
following order:

    I.      Scheduling Order

         1. Plaintiff will file its Motion for a Preliminary Injunction forthwith. Plaintiff
            shall file its supporting materials and Defendants shall file their opposition
            materials on the schedule set forth below.
         2. The parties shall file a proposed protective order governing the treatment of
            confidential information on or before May 12, 2020. The parties will treat all
            materials produced prior to May 12, 2020 as governed by the terms of the
            protective order, when entered.
         3. The parties shall conduct a modified Fed. R. Civ. Pro. 26(f) conference by May
            8, 2020 to resolve any outstanding disputes about which documents must be
            produced as part of expedited discovery.
         4. The parties shall undertake a reasonable search and review for documents
            addressed in the Court’s April 29, 2020 minute entry, and shall produce
            responsive, non-privileged documents on a rolling basis, with production
            completed by May 15, 2020.
         5. Plaintiff shall file its memorandum of law in support of its motion for a
            preliminary injunction on or before June 1, 2020 and shall be limited to 20
            pages.
         6. Defendants’ responsive memorandum of law shall be filed on or before June
            22, 2020, and shall be limited to 20 pages.
         7. Plaintiff’s reply in support of its motion for a preliminary injunction shall be
            filed on or before June 26, 2020, and shall be limited to 15 pages.1

1This briefing schedule provides the parties an additional day from what was
outlined in the Court’s April 29, 2020 minute entry. See R. 83.
                                                1
       Case: 1:20-cv-00570 Document #: 90 Filed: 05/06/20 Page 2 of 3 PageID #:2505




      8. Defendants’ response to the first amended complaint will be due 14 days after
         the ruling on the preliminary injunction, in accordance with the Court’s
         February 7, 2020 minute entry.

       Given the expedited nature of preliminary injunction discovery, the Court
declines to include DISH’s proposed language that production be consistent with the
procedural requirements detailed in Federal Rules of Civil Procedure 26 and 34.
However, document production should comply with all substantive federal discovery
law. If a party believes that a specific procedural requirement of Rule 26 or Rule 34
should be included in the Scheduling Order, it should bring it to the Court’s attention,
but only if the parties cannot reach an agreement at the modified Rule 26(f)
conference.

II.       Document Production

       The Court has reviewed Defendants’ proposed scope of document production
and finds it sufficient with the following revisions. Defendants shall produce the
following:

  i.      The closing binder, which includes approximately 250 documents from the
          closings of the transactions on December 17, 2019;
 ii.      Documents sufficient to show the exchange of signature pages in escrow prior
          to the closings;
iii.      Documents sufficient to show the sequencing of the transactions;
iv.       Documents sufficient to show the planned flow of funds for the transactions;
 v.       Documents sufficient to show the actual flow of funds for the transactions;
vi.       Documents sufficient to show the existence and role of NBI Holdings, LLC
          prior to the transactions at issue; and
vii.      Responsive, non-privileged letters, emails, text messages, or other electronic
          messages, (i) to/from/cc/bcc Aaron Sobel, Houston McCurry, and Nathan
          Boyarsky (the three Apollo-affiliated individuals identified after reasonable
          inquiry as most likely to have responsive materials), (ii) sent or received on
          December 1, 2019 to December 31, 2019, and (iii) that hit on the following
          search terms: cox OR camelot OR northwest OR terrier OR close OR closed OR
          closing* OR wire* OR flow* OR releas* OR sequenc* OR “fed ref*” OR “federal
          reference”.

       “Sufficient to show” means all documents related to the above outlined topics
(not just those dated December 16, 2020 or December 17, 2020) unless privileged or
unduly burdensome to produce. If Defendants attach significant additional
documents to their responsive memorandum, the Court will disregard them, or if good
reason exists for why they were not produced, may permit Plaintiff additional time
to file its reply. As detailed in the Scheduling Order, parties should resolve any
outstanding disputes about which documents must be produced at the Rule 26(f)

                                             2
   Case: 1:20-cv-00570 Document #: 90 Filed: 05/06/20 Page 3 of 3 PageID #:2506




conference. Given the current health crisis, the Court has limited ability to conduct
in-court or telephonic hearings. The Court thus admonishes the parties to act
professionally and not quibble over minor disagreements that do not advance the
merits of this case.


                                       ENTERED:




                                             Honorable Thomas M. Durkin
                                             United States District Judge

Dated: May 6, 2020




                                         3
